DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Regarding independent Claim 1, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a substrate including a first optically detectable substrate marking set and a second optically detectable substrate marking set at a surface of the substrate facing the first component and the second component, wherein at least one of the first substrate marking set or the second substrate marking set includes at least one straight line, the line or an extension thereof, passing through a coupling plane; a first component including a first component marking set, and a second component bearing a second component marking set, the first component marking set and the second component marking set each including at least two straight, optically detectable lines or markings that extend parallel to  a longitudinal axis of the first a optical waveguide and a longitudinal axis of a second optical waveguide; and the mounting device configured to assemble the first component, the second component, and the substrate in such a way that the first component and the second component, based on the first component marking set and the second 
Claims 2-6 depend from Claim 1 and are therefore allowable for at least the same reasons.
Regarding independent Claim 7, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a substrate for mounting a first component and a second component, which are each fixedly connected to the substrate and a coupling side of the first component or a coupling side of the second component are oriented to align with one another and are positioned to be optically coupled to one another at an end face of the first optical waveguide and an end face of the second optical waveguide, and  wherein the substrate includes a first optically detectable substrate marking set and a second optically detectable substrate marking set for positioning the first component and the second components.
Regarding independent Claim 12, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, aligning a first component using a line of a first component marking set with a line of a first substrate marking set; aligning a second component using a line of a second component marking set with a second substrate marking set; wherein the first component and the second component are fixedly connected to a shared planar substrate, wherein the first component includes an optical waveguide and the second component includes an optical waveguide.
Claims 13-20 depend from Claim 12 and are therefore allowable for at least the same reasons.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 









/JERRY RAHLL/Primary Examiner, Art Unit 2874